DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/10/2021.
Applicant’s amendments filed 11/10/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, and 9.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “one or more of the protruding portions have respective tip portions with a flat tip”, however, the original specification does not describe protruding portions having respective tip portions with a flat tip. Specifically, Figs. 5, 6A-6C of the specification illustrate a protruding portion 2312 Fujitsu Ref. No.: 18-02611protruding from the terrace portion 21 (paragraphs [0072]-[0075]) and having a tip (e.g., a point end of the protruding portion 2312 having triangular shape), however, the tip of the protruding portion 23 is not flat. Therefore, the claim 2 contains subject matter (“protruding portions having respective tip portions with a flat tip”) which 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0181327 to Miyoshi et al. (hereinafter Miyoshi) in view of Kotani et al. (US Patent No, 8,592,823, hereinafter Kotani (the reference US Patent No. 8,440,549 by Imanishi et al. is presented as evidence, hereinafter Imanishi).
With respect to Claims 1, 3, and 4, Miyoshi discloses a semiconductor device (Miyoshi, Figs. 1, 3, ¶0001, ¶0020-¶0091) comprising:
       a substrate (e.g., 1/31/41) (Miyoshi, Figs. 1, 3, ¶0037, ¶0041, ¶0042) that contains a first nitride semiconductor (e.g., AlN layer 31);
        5an uneven layer (e.g., concavo-convex layer 32) (Miyoshi, Figs. 1, 3, ¶0037, ¶0045-¶0052) that is provided on the substrate (e.g., 1/31/41), contains a second nitride semiconductor (e.g., AlN), and has unevenness in a surface;
       a channel layer (e.g., 5a) (Miyoshi, Figs. 1, 3, ¶0037, ¶0067-¶0070) that is provided on the uneven layer (e.g., 32) and contains a third nitride semiconductor (e.g., GaN); and
       a barrier layer (e.g., 5c) (Miyoshi, Figs. 1, 3, ¶0067) that is provided on the channel layer (e.g., 5a) and contains a fourth 10nitride semiconductor (e.g., AlGaN).
Further, Miyoshi does not specifically disclose that (1) in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in 
Regarding (1), Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) have a depth of 6 nm and arranged at a number density of 2×1010 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Miyoshi by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an entire area of the surface (as claimed in claim 1), wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (as claimed in claim 4) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding (2), Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive skewness, the effect of reducing warpage and cracking is not sufficiently obtained (Kotani, Figs. 3A-3C, Col. 9, lines 32-38), and it is preferable to form the AlN layer having negative skewness.
It is known in the art (e.g., as evidenced by Imanishi, Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and an area of a portion located at the mode value - 3 nm or less of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Miyoshi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani, wherein the uneven layer has preferably an area with the negative skewness to have in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface (as claimed in claim 1); wherein in the uneven layer, an area of a portion located at the mode value - 3 nm or less of positions of the surface in a height direction is less than 30% with respect to the entire area of the surface (as claimed in claim 3) in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding Claim 5, Miyoshi in view of Kotani discloses the semiconductor device according to claim 1. Further, Miyoshi discloses the semiconductor device, wherein the second nitride semiconductor is AIN (Miyoshi, Figs. 1, 3, ¶0037, ¶0045-¶0052), 41Fujitsu Ref. No.: 18-02611 the third nitride semiconductor is BxAlyGa1-x-yN (0 ≤x < 1, 0 ≤y < 1, and 0 ≤x+y < 1, e.g., GaN with x=0 and y=0) (Miyoshi, Figs. 1, 3, ¶0067-¶0070), and the fourth nitride semiconductor is AlzGa1-ZN (0 < z ≤1) (Miyoshi, Figs. 1, 3, ¶0067).
Regarding Claim 6, Miyoshi in view of Kotani discloses the semiconductor device according to claim 1. Further, Miyoshi discloses the semiconductor device, wherein the first nitride semiconductor (e.g., AlN layer 31) (Miyoshi, Figs. 1, 3, ¶0037, ¶0041, ¶0042) is AIN.
With respect to Claim 9, Miyoshi discloses an electronic device (Miyoshi, Figs. 1, 3, ¶0001, ¶0020-¶0091) comprising:

       a substrate (e.g., 1/31/41) (Miyoshi, Figs. 1, 3, ¶0037, ¶0041, ¶0042) that contains a first nitride semiconductor (e.g., AlN layer 31);
        5an uneven layer (e.g., concavo-convex layer 32) (Miyoshi, Figs. 1, 3, ¶0037, ¶0045-¶0052) that is provided on the substrate (e.g., 1/31/41), contains a second nitride semiconductor (e.g., AlN), and has unevenness in a surface;
       a channel layer (e.g., 5a) (Miyoshi, Figs. 1, 3, ¶0037, ¶0067-¶0070) that is provided on the uneven layer (e.g., 32) and contains a third nitride semiconductor (e.g., GaN), and
       a barrier layer (e.g., 5c) (Miyoshi, Figs. 1, 3, ¶0067) that is provided on the channel layer (e.g., 5a) and contains a fourth 10nitride semiconductor (e.g., AlGaN).
Further, Miyoshi does not specifically disclose that (1) in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction that falls within a range of 46% to 75% with respect to an entire area of the surface, and (2) in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface.
Regarding (1), Kotani teaches forming AlN-based layer (Kotani, Figs. 1-2, 3A-3C, 4A, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28) as a stress relief layer having a surface including recesses with a depth of 5 nm or more and at a number density of 2×1010 cm-2, wherein the recesses (2a) (Kotani, Figs. 3A-3C, Col. 3, lines 33-67; Col. 4, lines 1-28) are appropriately scattered in the upper surface of the stress relief layer (2) to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients of the GaN-based layer and the substrate; the surface profile of the stress relief layer (2) has a plurality of protrusions protruding from a reference plane (e.g., Fig. 3A, the skewness Rsk of a roughness curve is positive), and a plurality of recesses recessed from a reference plane (e.g., Fig. 3C, the skewness Rsk of a roughness curve is negative); the depth of the recesses (2a) is about 5 nm or more because very little compressive stress is generated around the recesses having a depth of less than 5 nm, and the number density of the recesses (2a) is set to 2×1010 cm-2 or more to have sufficient compressive stress  to relieve tensile stress specifically, it is preferred that the recesses (2a) 10 cm-2 or a depth of 7 nm and arranged at a number density of 8×109 cm-2, and the diameter of the recesses is between 30 nm and 80 nm.
Thus, a person of ordinary skill in the art would recognize that for the uneven layer having a plurality of recesses with a preferred depth (e.g., about 6 nm) that falls within a range within a mode value ± 1 nm (e.g., 5 nm or 7 nm) of a position of the surface in a height direction, a diameter of 40 nm or 60 nm (e.g., with corresponding areas of about 16 ×10-12 cm2 or 36 ×10-12 cm2), and with a number density of 2×1010 cm-2, an area of a portion of the uneven layer would be 32 ×10-10 cm2 or 72 ×10-10 cm2  (e.g., 16 ×10-12 cm2 x 2×102=32 ×10-10 cm2, wherein the number of protrusions is 2×1010 cm-2 x 10-8 cm2= 2×102) that is within a range of 32% to 72% with respect to an area of the entire surface (e.g., 1m x 1m=10-8 cm2); wherein both the area of the portion and the entire area are areas in a unit region of 1 m2 (10-8 cm2).
The claimed range overlaps the range obtained for the uneven layer of Kotani. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Miyoshi by forming an uneven layer having the surface profile including a plurality of protrusions and recesses as taught by Kotani, wherein the recesses have an optimized depth and the protrusions have specific diameter to have  in the uneven layer, an area of a portion that falls within a range within a mode value ± 1 nm of a position of the surface in a height direction falls within a range of 46% to 75% with respect to an area of the entire surface in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Regarding (2), Kotani teaches that when the depth of the recesses (2a) (Kotani, Figs. 3A-3C, Col. 4, lines 18-23) is too large with respect to the diameter thereof, the recesses would be incapable of being filled with a buffer layer formed thereon or the buffer layer would have disrupted crystallinity; therefore, the depth of the recesses (2a) is preferably 50 nm or less; further, in the AlN layer having positive 
It is known in the art (e.g., as evidenced by Imanishi, Col. 7, lines 13-18) that the surface morphology is described with skewness Rsk of a roughness curve, and a positive Rsk indicates existence of rough surface portions (mainly convex portions) sharply projecting upwards, and the surface morphology having a negative Rsk indicates existence of rough surface portions (mainly concave portions) sharply falling or depressing downwards.
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Miyoshi/Kotani by optimizing the profile of the uneven layer, and the depths of the recesses with respect to the diameters for the specific mode as taught by Kotani to have in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction is less than 3% with respect to the entire area of the surface in order to provide the stress relief layer to compensate the tensile stress due to forming GaN-based layer on the substrate, and to suppress the cracking and warpage of the semiconductor structure due to large differences in thermal expansion coefficients (Kotani, Col. 2, lines 20-28; Col. 3, lines 33-49; Col. 4, lines 24-28).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0181327 to Miyoshi in view of Kotani (US Patent No, 8,592,823) as applied to claim 1, and further in view of Lee et al. (US 2009/0298213, hereinafter Lee) and Imanishi (US Patent No. 8,440,549).
Regarding Claim 2, Miyoshi in view of Kotani discloses the semiconductor device according to claim 1. Further, Miyoshi discloses the semiconductor device, wherein the uneven layer (3) includes a flat terrace portion and protruding portions which protrude from the flat terrace portion (e.g., concavo-convex layer 32) (Miyoshi, Figs. 1, 3, ¶0037, ¶0045-¶0052), but does not specifically disclose that one or more of 
Further, Imanishi teaches a semiconductor device (Imanishi, Fig. 1A, Col. 3, lines 42-67; Cols. 4-6) having less crystal defects and comprising a GaN channel layer (105) having two-dimensional electron gas and an uneven layer (102x) (Imanishi, Fig. 1A, Col. 6, lines 35-51) with protruding portions in the channel layer (105) (Imanishi, Fig. 1A, Col. 5, lines 10-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Miyoshi/Kotani by forming a semiconductor device comprising an uneven layer having protruding portions with a flat tip as taught by Lee, wherein the uneven layer is covered by the channel layer as taught by Imanishi to have the semiconductor device, wherein one or more of the protruding portions have respective tip portions with a flat tip provided in the channel layer in order to provide improved semiconductor device with improved performance characteristics and having less crystal defects (Lee, ¶0002, ¶0009; Imanishi, Col. 3, lines 42-51).
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
The rejection of claims 1, 3-6, and 9 under 35 U.S.C. § 103 as being unpatentable over US 2013/0181327 to Miyoshi in view of Kotani is maintained.
In response to Applicant’s argument that the examiner has not established the obviousness of claim 1.  As stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success.  There is no requirement for absolute predictability.  Based on Kotani’s teaching it is preferable to form the AlN layer 
Thus, a person of ordinary skill in the art would recognize that in the uneven layer, an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction would correspond to the positive skewness, and it is preferably to have an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) with respect to the entire area of the surface because it is preferable to form the AlN layer having negative skewness as taught by Kotani.
Thus, a person of ordinary skill in the art would reasonably have predicted that forming uneven layer of Miyoshi having an area with positive skewness that is insignificant (e.g., 0 % that is less than 3%) as taught by Kotani would result in a semiconductor device within the scope of the claims 1 and 9, specifically, having an area of a portion located at the mode value + 1 nm or more of the position of the surface in a height direction that is less than 3% with respect to the entire area of the surface, as claimed in claims 1 and 9.  For these reasons, there would have been a reasonable expectation of success.  After having considered all of applicant’s arguments, the obviousness rejection of claims 1 and 9 over Miyoshi in view of Kotani is maintained.
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding dependent claims 3-6 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891